Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   Claim status
         Claims 1, 4-6, 8, 9, 11, 12, 15, 16 and 18-20 have been amended. Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
           Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations of “determining, by the name server device, a first network path criteria value for each of the multiple MEC networks associated with a network path segment between the name server device and each of the multiple MEC networks”; “selecting, by the name server device, a set of first MEC networks from the multiple MEC networks based on the first network path criteria values that are within a first range of values”; “determining, by the name server device, a second network path criteria value for each of the first MEC networks associated with the network path segment between the name server device and each of the first MEC networks”; “selecting, by the name server device, a second MEC network from among the first MEC networks based on the second network path criteria value”;-2-Application No. 16/567,245 “Attorney Docket No. 20190273resolving, by the name server device, the hostname to the IP address based on the second MEC network.”
 The same reasoning applies to independent claims 9 and 16 mutatis mutandis.
            Accordingly, dependent claims 2-8, 10-15, and 17-20 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455